Exhibit 10.1

NEWMARKET CORPORATION

Performance Stock Award Agreement

THIS AGREEMENT dated as of the 12th day of December, 2016, between NEWMARKET
CORPORATION, a Virginia corporation (the “Corporation”), and
                                         (“Participant”), is made pursuant and
subject to the provisions of the NewMarket Corporation 2014 Incentive
Compensation and Stock Plan (the “Plan”). All terms used herein that are defined
in the Plan have the same meaning given them in the Plan.

1.    Award of Stock. Pursuant to the Plan, the Corporation, on January 2, 2017
(the “Award Date”), grants to Participant an award of
                             shares of restricted Common Stock (the “Performance
Stock”). This award of Performance Stock is subject to the terms and conditions
of the Plan and subject further to the terms and conditions set forth herein.

2.    Restrictions. Except as provided in this Agreement, the Performance Stock
is nontransferable and is subject to a substantial risk of forfeiture.

3.    Vesting; Performance Criteria.

(a)    Except as provided in Section 4, on the date the Committee certifies in
writing that the applicable performance criteria set forth below (“Performance
Criteria”) have been achieved (the “Performance Vesting Date”), Participant’s
interest in all or a percentage of the Performance Stock then outstanding shall
be transferable and nonforfeitable (“Vested”).

(b)    The Performance Criteria shall be achieved if the Corporation’s Earnings
Per Share (as defined below) for the fiscal year of the Corporation ending
December 31, 2019, is at least equal to the applicable Performance Target set
forth in the table below.

 

Performance Target   

Vested Percentage of Outstanding

Performance Stock

[100% of target EPS] (“Target EPS”)    100% Between Target EPS and 80% of Target
EPS    That percentage resulting from a straight line interpolation between
Target EPS achievement and 80% of Target EPS achievement (e.g., 90% of Target
EPS achievement results in 75% vesting) [80% of target EPS] (“80% of Target
EPS”)    50% Less than [80% of target EPS]    0%

(i) For the avoidance of doubt, no more than 100% of the Performance Stock can
become Vested pursuant to this Agreement.



--------------------------------------------------------------------------------

(ii) “Earnings Per Share,” for the fiscal year of the Corporation ending
December 31, 2019, shall equal (x) net income less earnings allocated to
participating securities for such fiscal year, excluding one-time/non-recurring
items, divided by (y) the weighted average number of shares of Common Stock
outstanding for such fiscal year.

(iii) The “Service Period” shall be the period from January 1, 2017 through
December 31, 2019.

4.    Vesting; Death or Disability. In the event that Participant dies or
becomes totally and permanently disabled (within the meaning of Code section
22(c)(3)) (such event, a “Disability”) prior to the Performance Stock becoming
Vested or forfeited pursuant to the other provisions of this Agreement:

(i) the Performance Stock that becomes Vested on Participant’s death or
Disability shall equal the number of shares of Performance Stock awarded
hereunder, times the ratio of: (x) the number of days elapsed during the Service
Period prior to Participant’s death or Disability, over (y) the total number of
days in the Service Period; and

(ii) the portion of the Performance Stock that does not become Vested pursuant
to clause (i) shall be forfeited.

5.    Forfeiture.

(a)    Upon the termination of Participant’s employment with the Corporation or
a Related Entity prior to the Performance Vesting Date, other than upon
Participant’s death, Disability, or Retirement (as defined herein), all shares
of Performance Stock shall be forfeited.

(b)    Upon Participant’s death or Disability, Section 4 shall apply.

(c)    Upon Participant’s Retirement, a percentage of the Performance Stock
shall be forfeited equal to: (x) the number of days remaining in the Service
Period, over (y) the total number of days in the Service Period; except that if
Retirement occurs before October 31, 2017, all shares of Performance Stock shall
be forfeited. For purposes of this Agreement, “Retirement” shall mean the
Participant terminates employment under circumstances entitling the Participant
to participate in the Corporation’s employee benefit programs for retirees.

6.    Shareholder Rights. Participant will have all the rights of a shareholder
of the Corporation with respect to the Performance Stock, including the right to
receive dividends on and to vote the Performance Stock; provided, however, that
until such Performance Stock is Vested (i) Participant may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the Performance Stock,
(ii) if the Performance Stock is evidenced by a certificate, the Corporation
shall retain custody of such certificate as provided in Section 7, and
(iii) Participant will deliver a stock power in accordance with Section 8.

7.    Certificates.At the option of the Corporation, the Performance Stock shall
be evidenced by an entry on the registry books of the Corporation or by a
certificate issued by the

 

2



--------------------------------------------------------------------------------

Corporation. Participant may not receive or take possession of any shares of
Performance Stock through book-entry accounts held by, or in the name of,
Participant so long as the Performance Stock is not Vested. If the Performance
Stock is evidenced by a certificate, custody of such certificate evidencing the
Performance Stock shall be retained by the Corporation so long as the
Performance Stock is not Vested. Any book entries and certificates evidencing
the Performance Stock shall carry or be endorsed with a legend restricting the
transferability of shares set forth in this Agreement. The Corporation shall
release the restrictions on the book entry evidencing the Performance Stock or
deliver to Participant the stock certificates evidencing the Common Stock as
soon as practicable after the Performance Stock becomes Vested.

8.    Stock Power. Participant shall deliver to the Corporation a stock power,
endorsed in blank, with respect to the Performance Stock. The Corporation shall
use the stock power to cancel any shares of Performance Stock that do not become
Vested. The Corporation shall return the stock power to Participant with respect
to any shares of Performance Stock that become Vested.

9.    Fractional Shares. Fractional shares of Common Stock shall not be issuable
hereunder, and when any provision hereof or the Plan may result in a fractional
share, such fraction shall be disregarded.

10.    Taxes. The Corporation shall retain and withhold from the award of
Performance Stock, the amount of taxes required by any government to be withheld
to satisfy minimum statutory tax withholding obligations with respect to such
award. The Corporation shall retain and withhold a number of shares of the
Vested Performance Stock having a Fair Market Value as of the date the shares
become Vested that is not less than the amount of such tax withholding
obligation, and the Corporation shall cancel in whole or in part any such shares
so withheld, in order to satisfy the Corporation’s withholding obligations.

11.    Clawback. The Performance Stock is subject to such deductions, repayment
and clawback as may be required by any applicable law, government regulation or
stock exchange listing standard, and is subject to the Corporation’s Policy for
the Recovery of Incentive Compensation or similar clawback policy of the
Corporation in effect from time to time.

12.    No Right to Continued Employment. This Agreement does not confer upon
Participant any right with respect to continued employment by the Corporation,
nor shall it interfere in any way with the right of the Corporation to terminate
Participant’s employment at any time.

13.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

14.    Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.

15.    Participant Bound by Plan. Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.

16.    Treatment Under Pension Plan. Participant hereby acknowledges that “Pay,”
as such term is defined in the NewMarket Corporation and Affiliates Salaried
Employees’ Pension Plan, does not include the Performance Stock, cash or stock
dividends payable thereon, or any other amount of cash or stock received by the
Participant with respect to the Performance Stock.

 

3



--------------------------------------------------------------------------------

17.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Corporation.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed on
its behalf, and the Participant has affixed his signature hereto.

 

NEWMARKET CORPORATION By  

 

        M. Rudolph West

(Printed Name) PARTICIPANT By  

 

 

(Printed Name)

 

Date

 

5